Peb Cubiam.
The present suit was instituted hy the plaintiff to recover compensation for injuries received by her in a collision between a trolley car of the Public Service Co-ordinated Transport and an automobile in which she was riding. The principal injury received by the plaintiff was a fracture of the right arm at the elbow joint, which made the amputation of the arm above the joint necessary. The trial resulted in a verdict in her favor, the jury awarding her $75,000.
In our opinion, the verdict is so excessive as to make it manifest that it could not have been the result of a fair, impartial and dispassionate consideration of the evidence in the case, and, for this reason, we conclude that the verdict should be set aside and a new trial ordered.